DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28-31, 35-37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 12, 14, 18, 19, 21 and 22 of U.S. Patent No. 11,346,545 in view of Strebe ‘837.  As to claim 21, U.S. Patent No. 11,346,545 discloses a spray head for a desuperheater in claim 1 comprising all the featured elements in claim 21 of the instant invention, except wherein at least a portion of each of the plurality of flow passages is disposed radially outwardly of the outer wall.  Strebe ‘837 discloses a desuperheater 10 wherein at least a portion of each of the plurality of flow passages 62 is disposed radially outwardly of the outer wall 22.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least a portion of each of the plurality of flow passages disposed radially outwardly of the outer wall in the desuperheater of U.S. Patent No. 11,346,545, as taught by Strebe ‘837, since such a modification facilitates manufacturing and ease of maintenance. 
As to claim 28, see claim 9 of U.S. Patent No. 11,346,545.
As to claim 29, see claim 10 of U.S. Patent No. 11,346,545.
As to claim 30, see claim 12 of U.S. Patent No. 11,346,545.
As to claim 31, U.S. Patent No. 11,346,545 discloses a desuperheater in claim 14 comprising all the featured elements in claim 31 of the instant invention, except wherein at least a portion of each of the plurality of flow passages is disposed radially outwardly of the outer wall.  Strebe ‘837 discloses a desuperheater 10 wherein at least a portion of each of the plurality of flow passages 62 is disposed radially outwardly of the outer wall 22.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least a portion of each of the plurality of flow passages disposed radially outwardly of the outer wall in the desuperheater of U.S. Patent No. 11,346,545, as taught by Strebe ‘837, since such a modification facilitates manufacturing and ease of maintenance.
As to claim 35, see claim 18 of U.S. Patent No. 11,346,545.
As to claim 36, see claim 19 of U.S. Patent No. 11,346,545.
As to claim 37, see claim 21 of U.S. Patent No. 11,346,545.
As to claim 40, U.S. Patent No. 11,346,545 discloses a method of manufacturing in claim 22 comprising all the method steps in claim 40 of the instant invention, except wherein at least a portion of each of the plurality of flow passages is disposed radially outwardly of the outer wall.  Strebe ‘837 discloses a desuperheater 10 wherein at least a portion of each of the plurality of flow passages 62 is disposed radially outwardly of the outer wall 22.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least a portion of each of the plurality of flow passages disposed radially outwardly of the outer wall in the desuperheater of U.S. Patent No. 11,346,545, as taught by Strebe ‘837, since such a modification facilitates manufacturing and ease of maintenance.
Allowable Subject Matter
Claims 22-27, 32-34, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Goodwin et al ‘882 and Forslund ‘908 disclose various types of desuperheaters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752